[Cite as State v. Gebrosky, 2020-Ohio-6976.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio                                      Court of Appeals No. L-19-1291

        Appellee                                   Trial Court No. CR0201902598

v.

John Gebrosky                                      DECISION AND JUDGMENT

        Appellant                                  Decided: December 30, 2020

                                               *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Padraic A. McClure, Assistant Prosecuting Attorney, for appellee.

        Laurel A. Kendall, for appellant.

                                               *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, John Gebrosky, appeals the judgment of the Lucas County Court

of Common Pleas, following a jury trial, convicting him of one count of violating a

protection order, and sentencing him to a prison term of 12 months. For the reasons that

follow, we affirm.
                          I. Facts and Procedural Background

       {¶ 2} On September 9, 2019, the Lucas County Grand Jury indicted appellant on

one count of violating a protection order in violation of R.C. 2919.27(A)(1) and (B)(3), a

felony of the fifth degree. The matter proceeded to a jury trial on November 12, 2019.1

       {¶ 3} The testimony and evidence from the trial reveal that appellant had

previously been in a relationship with An.D., and that they had two children together,

ages seven and three. After the relationship ended, on June 14, 2019, the Lucas County

Court of Common Pleas, Domestic Relations Division, entered a civil protection order,

which, among other things, ordered appellant to

       stay away from [An.D.] * * * and not be present within 500 feet wherever

       protected persons may be found, or any place [appellant] knows or should

       know the protected persons are likely to be, even with [An.D.]’s

       permission. If [appellant] accidentally comes in contact with protected

       persons in any public or private place, [appellant] must depart immediately.

       This Order includes encounters on public and private roads, highways, and

       thoroughfares.

(Emphasis sic.)




1
  The case was tried with a related case in which appellant was indicted on one count of
burglary, a felony of the second degree. Because the jury acquitted appellant in the
related case, we will limit our discussion to the facts concerning the count of violation of
a protection order.




2.
       {¶ 4} On August 10, 2019, An.D. had dropped the children off with appellant’s

mother pursuant to their visitation schedule. An.D. then went with her sister to a local

bar. An.D. testified that around 12:30 or 1:00 in the morning, appellant approached her

in the alley behind the bar. Appellant was driving in a van with the children. An.D.

testified that appellant got as close as five feet from her, but that he never got out of the

van. An.D. stated that while she did not personally see him through the windshield, she

could hear his voice.

       {¶ 5} An.D.’s younger sister, Al.D. testified that they were just getting out of the

car to go into the bar when appellant approached them in the alley. According to Al.D.,

appellant stated that the kids were crying and wanted to go with An.D. When Al.D.

looked in the back of the van, however, the children appeared calm, if not confused.

Al.D. interpreted the situation as appellant was trying to give the kids back to An.D. at

1:00 in the morning. Al.D. told appellant that he had to leave because she and An.D. had

been out drinking and could not take the children at that time. Appellant then left, and

Al.D. and An.D. continued with their night.

       {¶ 6} In addition to the above testimony, the state presented evidence that

appellant had two prior convictions for violating a civil protection order, one on July 5,

2019, out of the Oregon Municipal Court, and the other on August 1, 2019, out of the

Toledo Municipal Court.

       {¶ 7} The state then rested. Thereafter, appellant made a Crim.R. 29 motion for

acquittal, which the trial court denied.




3.
         {¶ 8} Appellant then testified in his own defense. Appellant testified that on

August 10, 2019, he had the children, and had spent a good day with them. Around

10:00 at night, however, his younger child became anxious and was missing her mother.

Appellant then decided to take the children out for ice cream at McDonald’s at around

10:30 or 11:00 at night. Appellant testified that as he was driving to McDonald’s, he saw

An.D., Al.D., and An.D.’s boyfriend out in front of a bar. According to appellant, An.D.

saw and recognized his van. Appellant testified that he continued driving to McDonald’s,

and then went back home. He stated that he did not have any confrontation with An.D. or

Al.D. that evening.

         {¶ 9} After his testimony, appellant rested and the matter was submitted to the

jury. The jury returned with a verdict of guilty as to the count of violating a protection

order.

         {¶ 10} At sentencing, the trial court sentenced appellant to a 12-month prison

term.

                                  II. Assignment of Error

         {¶ 11} Appellant has timely appealed his judgment of conviction, and now asserts

one assignment of error for our review:

                1. Appellant’s conviction for violating a protection order was based

         on insufficient evidence, and/or was against the manifest weight of the

         evidence.




4.
                                       III. Analysis

       {¶ 12} In his assignment of error, appellant argues both that his conviction is

based on insufficient evidence and that it is against the manifest weight of the evidence.

Sufficiency of the evidence and manifest weight of the evidence are quantitatively and

qualitatively different legal concepts. State v. Thompkins, 78 Ohio St.3d 380, 386, 678

N.E.2d 541 (1997).

       {¶ 13} In reviewing a record for sufficiency, “[t]he relevant inquiry is whether,

after viewing the evidence in a light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime proven beyond a reasonable

doubt.” State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the

syllabus.

       {¶ 14} In contrast, a claim that a jury verdict is against the manifest weight of the

evidence requires an appellate court to act as a “thirteenth juror.” Thompkins at 387. In

so doing, the appellate court,

       reviewing the entire record, weighs the evidence and all reasonable

       inferences, considers the credibility of witnesses and determines whether in

       resolving conflicts in the evidence, the jury clearly lost its way and created

       such a manifest miscarriage of justice that the conviction must be reversed

       and a new trial ordered. The discretionary power to grant a new trial should




5.
       be exercised only in the exceptional case in which the evidence weighs

       heavily against the conviction.

Id.

       {¶ 15} Here, appellant was convicted of violating a civil protection order in

violation of R.C. 2919.27(A)(1), which provides, “No person shall recklessly violate the

terms of any of the following: (1) A protection order issued or consent agreement

approved pursuant to section 2919.26 or 3113.31 of the Revised Code.” “Violating a

protection order is a felony of the fifth degree if the offender previously has been

convicted of, pleaded guilty to, or been adjudicated a delinquent child for any of the

following: (a) A violation of a protection order issued or consent agreement approved

pursuant to section 2151.34, 2903.213, 2903.214, 2919.26, or 3113.31 of the Revised

Code.” R.C. 2919.27(B)(3).

       {¶ 16} Appellant argues that it is disputed whether he even made contact with

An.D. on the night of August 10, 2019, because he testified that he simply saw An.D. as

he was driving past on his way to McDonalds. Further, even if he was in the alley, he

argues that he still did not make contact with An.D. because he did not exit the car, call

out to An.D., or make any other affirmative attempt to contact An.D. or Al.D. Instead, he

drove away without speaking to An.D. Upon review, we do not find appellant’s

arguments persuasive.

       {¶ 17} As to the sufficiency of the evidence, the testimony of An.D. and Al.D.,

when viewed in a light most favorable to the prosecution, establish that appellant




6.
approached them in the alleyway behind a bar in the early hours of the morning, and thus

violated the order to stay 500 feet away from An.D. While appellant did not speak to

An.D., he approached her for the purpose of giving the children back to her, revealing

that his actions were purposeful, not accidental. In so doing, appellant satisfied the

element of recklessness required for a violation of R.C. 2919.27(A)(1). See R.C.

2901.22(E) (“When recklessness suffices to establish an element of an offense, then

knowledge or purpose is also sufficient culpability for such element.”). Therefore, we

hold that appellant’s conviction for violating a protection order is not based on

insufficient evidence.

       {¶ 18} As to the manifest weight of the evidence, we do not find that the jury

clearly lost its way and created a manifest miscarriage of justice. The jury determined

that An.D. and Al.D.’s testimony that appellant approached them in the early morning

hours in the alley of a bar, for the supposed purpose of returning the children to An.D.,

was more credible than appellant’s testimony that he had no contact with An.D. Sitting

as the thirteenth juror, we agree. We do not find appellant’s testimony believable that he

drove a seven year old and a three year old to McDonald’s for ice cream at 11:00 at night,

while still being sure to mention that he happened to notice An.D., Al.D., and An.D.’s

boyfriend standing in front of a bar as he drove by, and further noting that An.D. saw and

recognized his van as he drove by. This is not the exceptional case where the evidence

weighs heavily against the conviction. To the contrary, the evidence in this case weighs




7.
in favor of conviction. Therefore, we hold that appellant’s conviction is not against the

manifest weight of the evidence.

       {¶ 19} Accordingly, appellant’s assignment of error is not well-taken.

                                     IV. Conclusion

       {¶ 20} For the foregoing reasons, we find that substantial justice has been done the

party complaining, and the judgment of the Lucas County Court of Common Pleas is

affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.


                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Gene A. Zmuda, P.J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




8.